Title: From George Washington to Major General Stirling, 3 June 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


        
          My Lord,
          [Middlebrook] June 3d 1779.
        
        The enemy have landed at Kings-ferry—are in such force—and seem to have such capitol objects in view, that I must move my whole

strength towards the No. River. I shall therefore dispense with your Lordships coming down on the business we talked of respecting St——n I——d as I wish you to be with your division as soon as possible. I expect to leave this place to day myself if there is a possibility. Nothing is amiss with us on the No. Rivr & the troops in good spirits there. I am Yr Lordships most Obt & affe Servt
        
          Go: Washington
        
        
          Yr division marched Yesterday.
        
      